Case: 4:17-cv-02836-JAR Doc. #: 41 Filed: 07/24/19 Page: 1 of 2 PageID #: 289



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

 KEVIN P. ETZKORN, individually, and on             )
 behalf of all others similarly situated,           )
                                                    )
                  Plaintiff,                        )
                                                    )
 vs.                                                ) Case No. 4:17-cv-02836-JAR
                                                    )
 3 DAY BLINDS LLC, a Delaware limited               )
 liability company doing business in Missouri       )
 as 3DB of MO LLC, its registered name,             )
                                                    )
                  Defendant.                        )

                               PLAINTIFF’S MOTION TO DISMISS

           COMES NOW Plaintiff Kevin P. Etzkorn, by his undersigned counsel, and for his

 Motion to Dismiss states:

           1.     The Court granted final approval of this class action settlement on October

 22, 2018. Dkt. #38.

           2.     The parties have filed a Joint Report and Recommendation for

 Distribution of Unused Settlement Funds, seeking distribution of remaining unused fund

 to the claims administrator. Dkt. #40.

           3.     Defendant has satisfied all obligations contained in the settlement

 agreement of the parties and made part of the final approval order. The settlement

 agreement provides that Plaintiff will file this motion to dismiss.

           WHEREFORE, Plaintiff moves for a dismissal of this cause of action with

 prejudice pursuant to Fed. R. Civ. P. 23(e), award of unused settlement funds to the

 Claims Administrator, and for such other and further relief as the Court deems just and

 proper.
Case: 4:17-cv-02836-JAR Doc. #: 41 Filed: 07/24/19 Page: 2 of 2 PageID #: 290



                                                       Respectfully submitted,
                                                       THE SMITH LAW FIRM, LLC

                                                         /s/ Neil Smith
                                                       Neil Smith, #56789MO
                                                       231 S. Bemiston Ave., Suite 800
                                                       Clayton, MO 63105
                                                       Phone: (314) 725-4400
                                                       Cellular: (314) 974-3266
                                                       neil@smithlawfirm.com

                                                       Attorney for Plaintiff and proposed
                                                       Class

                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 24th day of July, 2019, the foregoing
 was filed electronically with the Clerk of the court for the United States District Court for
 the Eastern District of Missouri, Eastern Division.

                                                          /s/ Neil Smith




                                              2
